Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 1 of 43 Page ID #:6




                 Exhibit 1
Electronically FILED by Superior Court of California, County of Los Angeles on 08/09/2021 06:56 AM Sherri R. Carter, Executive Officer/Clerk of Court, by H. Flores-Hernandez,Deputy Clerk
                        Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 2 of 43 Page ID #:7
                                                        21STCV29177

                                                                                                                                                                       SUM-1 00

                                                      SUMMONS                                                                                      FOR COURT USE OHLV
                                                                                                                                               lsoLC PARA uso oE LA coRTEI
                                              (CITACION JLIDICIAL)

         NOTICE TO DEFENDANT:
         (AV)SO AL DEMANDADO)l
         Massachusetts Mutual Life Insurance Company; Does                    1   to 10;


         YOU ARE BEING SUED BY PLAINTIFF:
         (LO ESTA DEMANDANDO EL DEMANDANTE)l
         Nore I-laghparast Hassas

         'NOTICE! You have been sued. The court msy decide against you without your being
                                                                                                          heard unless you respond within 30 days. Read the information
          below.
             You have 30 CALENDAR DAYS after this summons and legal papers are
                                                                                                served on you to file a written response at this court and have a copy
                                                                                                                                  legal form if you want the court to hear your
          served on the plaintiff. A letter or phone call will not prolsct you. Your written response must be proper more information at the California Courts
                                                                                                                       in
                                         form  that you  can use for your  response.    You   can find these  court   forms  and
          case. There may be a court
                                                                                                     or the courthouse nearest you. If you cannot pay the filing fee, ask the
          Onlme Self-Help Center (www.courlinfo.ca.govjselfhelp), your county law library,
                                                                                                       lose the case by default, and your wages, money, and property may
          court clerk for a fee waiver form. If you do not file your response on time, you may
          be taken without further warning from the court.
                                                                                                                         know an attorney, you may want to call an attorney
             There are other legal requirements. You may want to call an attorney right away. If you do not
                                   cannot  afford an            you  may  be  eligible for free legal  services  from   a nonprofit legal services program. You can locate
          referral service. If you                    attorney,
                                                                             site         lawhelpcalifomia.olg),    the   California Courts Online Self-Help Center
          these nonprofit groups at the California Legal Services Web             (www
                                                                                                                   NOTE:    The  court has a statutory lien for waived fees and
          (www.courtinfo.ca.govjselfhelp), or by contacting your local court or county bar association.                                      the court will dismiss the case.
                                                            of  10,000 or  mors   in a civil case. The   court's lien  must  be  paid before
          costs on any settlement or arbitration award $                                                                         escuchar  su  version. Lea la infonnacion a
          IAVISO! Lo hsn demandado. Si no responds dentro de 30 dias, la corte pueda
                                                                                                    decidir en  su  contra  sin
           continuaci6n.
                                                                                                               legales para presenlar uns respuests por esclito en cata
              Tiene 30 DlAs DE cALENDARlo despues de que le entreguan cata cltacidn y papeles
                                                                                                                      lo pmtegen. Su respuesta por escrito tiene que ester
           cofts y hscer que se entfegue une copia al demsndante. Una earls 0 una llamada telefdnica no
                                                    procesen   su  csso  en ls corte.  Es  posible  que   hays un  fonnulario que usted pueds ussr para su respueste.
           en formntc legal conscto sl desee que                                                                            de  California (www sucolte cs gov), en la
                                                                                 en   el Cenlro   de Ayuda   de  las Cortes
           Puede Encontfar estos formulanos de ls corta y mdsinformaci6n                                                      pmsentaciCin, pida al sacretsrio de la corle que
                                     mindsdo      en le corte que  le quads  mds   ceres.   Si no puede    pager  ls cuols de
           biblioteca de leyes de su           o
           le de un formulario de exencidn de pago de cuotas. Si no presents su lespuasla
                                                                                                     a llempo, puede perder el caso porincumplimienlo y la corte le podrs
           quitsr su sueldo, dinero y bienes sin mas advertencis.
                                                                                              inmedialamenle. Si no conoce a un abogado, puede I/amer s un servicio de
              Hsy otros rsquisitos legales. Es rscomendable que llama a un abogado
           femision a abogados. Si no puede pager a un abogado, es posible que            cumpla   con los requisitos para obtener servicios legales grstuitos de un
                                           sin fines de  lucm. Puede    encontmr   estos   grupos  sin fines de lucro en el sitio web de California Legal Services,
           programs de servicios legales
           (www.lawhelpcalffomia.org), en el Centfo de Ayuda de        lss Cortes de   California,  (www.suoorle.ca.gov) o ponfandose en conlaclo con la corte o el
           colegio de abogsdos loca/es. A VISOJ Por ley, la corte tiens demcho a reclamar
                                                                                                    lss cuotes y los costos exentos por imponer un gravamen sabre
            cualquier recupersciffn de $ 10,000 O mds de    valor fecibida medisnle    un  acuerdo    o una concesiltn de arbitmje en un caso de derecho civil. Tiene que
             agar el gravamen de le corle antes de que ls corte pueda      desechar    el caso.
           P
          The name and address of the court is:
                                                                                     Mosk
          (El nombre y direcci6n de la corte es)l Los Angeles Superior Court Stanley
          courthouse 111 N Hill St Los Angeles   CA 90012

                                                                                           without an attorney, is: (El nombre, la direccif)n y el numero
           The name, address, and telephone number of plaintiffs attorney, or plaintiff
           de telefono del abogado del demandante, 0 del demandante que no tiene          abogado,  es):
                                                                                                 CA 90401-3602 310 451-0789
           Andrew P Altholz Attorney at Law 100 Wilshire Boulevard Ste 700 Santa Monica
                                                                                                                                                , Deputy
           DATE:                                                                             Clerk, by
                                                                                             (Secrafano)                                        (Adj unto)
           (Fecha)
                                                                                               POS-010).)
            (For proof of service of this summons, use Proof of Service of Summons (form                  (POS-010)).
                              entrega  de  esta citatidn use el fonnularfo Proof of Service of Summons,
            (Para prueba de
                                                NOTICE TO THE PERSON SERVED: You are served
               [SEAL]
                                                     1.
                                                     2.
                                                          ~
                                                          ~       as an individual defendant.
                                                                  as the person sued under the fictitious name of (specify):

                                                     3.   ~~x   on behalf of (specify): Massachusetts Mutual Life Insurance Company
                                                                                                                                  ~
                                                           under: x CCP 416.10 (corporation)
                                                            ~
                                                            ~          CCP 416.20 (defunct corporation)                           ~
                                                                                                                   CCP 416 60 (minor)

                                                                                                                                  ~
                                                                                                                   CCP 41 6.70 (conservatee)
                                                                                                                   CCP 416.90 (authorized person)

                                                     4.   ~ ~   by
                                                                       CCP 416.40 (association or partnership)
                                                                       other (specify)f
                                                                   personal  delivery on (date):                                                   Pane 1 of 1
                                                                                                                           Cade of CMI Procedure H 412.20. 405
            Form Adooisd fof Mandatory uss                                         SUMMONS                                                                             www.coulfs ca.dov
            Judia sl Counal of California
            SUM-100 IRav. July 1, 2000I
Electronically FILED by Superior Court of California, County of Los Angeles on 08/09/2021 06:56 AM Sherri R. Carter, Executive Officer/Clerk of Court, by H. Flores-Hernandez,Deputy Clerk
                   Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 3 of 43 Page ID #:8
                                                   21STCV29177
                                        Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Michael Linfield


                       Andrew P Altholz SBN 152713
                       Attorney at Law
                       100 Wilshire Boulevard Suite 700
                       Santa Monica California 90401-3602
                       310 451-0789 Phone
                       310 821-4905 Fax
                       andrewpaltholz@msn.com Email

                       Attorneys for Plaintiff
                       Nora Haghparast Hassas


                                                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                 FOR THE COUNTY OF LOS ANGELES - STANLEY MOSK COURTHOUSE



                              Nora Haghparast Hassas,                                                Case No:

                                                      Plaintiff,                                     Date filed
                                          vs.
                                                                                                     Assigned to
                              Massachusetts Mutual Life
                              Insurance Company; Does 1 to
                              10;
                                                                                                     COMPLAINT FOR:
                                                      Defendants.                                          (1) DECLARATORY RELIEF;
                                                                                                           (2) BREACH OF CONTRACT;
                                                                                                           (3) DAMAGES FOR
                                                                                                               UNREASONABLE & BAD
                                                                                                               FAITH INSURANCE CLAIM
                                                                                                               SETTLEMENT PRACTICES.


                                                                                                     Unlimited Civil

                                                                                                     TRIAL DATE: None Set



                                 Plaintiff Nora Haghparast Hassas alleges the following complaint against

                       Defendants: Massachusetts Mutual Life Insurance Company; and Does 1 to 10; as

                       follows:



                                                                                    Complaint
                                                                                                                                                                           1
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 4 of 43 Page ID #:9


     1. Plaintiff Nora Haghparast Hassas (“Nora”) is an individual, a licensed California

  Dentist holding license number 63115, residing and conducting business in Los Angeles

  County California, who is disabled, sick, and ill, claimant under a non ERISA based

  private disability insurance policy issued by Mass and Defendants.

     2. This Court has jurisdiction over the causes of action alleged herein, and venue is
  proper, as the acts, omissions, and events, which are the subject of this action, occurred
  at 8 Roseapple Road Rancho Palos Verdes California 90275, within this Court’s
  unlimited Jurisdiction .
     3. Defendant Massachusetts Mutual Life Insurance Company (“Defendants” or

  “Mass”) is a Massachusetts corporation, qualified to conduct business in the State of

  California issuing disability income insurance policies, and conducting business within

  Los Angeles County through Treloar & Heisel Inc, insurance administrators.

     4. The true names of Defendants Does 1 to 10 are unknown to Plaintiff and Plaintiff
  will seek leave of Court to name them after the same has been ascertained.
     5. Plaintiff is informed and believes each named Defendant and Does 1 to 10 were
  the agents or employees of the other Defendants, acting within the course and scope of
  their agency, employment or joint ventures, or their capacity is unknown to Plaintiff.


                                  FIRST CAUSE OF ACTION
                                   DECLARATORY RELIEF
                               AGAINST MASS & DOES 1 to 10
     6. Plaintiff incorporates the allegations of paragraphs 1 to 5.
     7. This action involves a controversy regarding a private policy of disability
  insurance, formed under a written policy contract. The disability insurance policy
  number is 8,780,09, which was issued by Mass, (the “Policy”), and purchased by Nora
  from Mass’s independent insurance administrators and agent, Treloar & Heisel Inc.
     8. More than 60 days have elapsed after Nora provided Defendants with written
  proof of disability or sickness as defined by the Policy.



                                        Complaint
                                                                                             2
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 5 of 43 Page ID #:10


        9. Within the last four years, Nora is informed and believes MASS has breached the
  terms of the Policy, by not paying her any benefits under the policy within the last three
  years.
        10. Defendants have not paid Nora any of the benefits which are already due to her
  under the policy, even after she provided Defendants with all necessary, requested, and
  sufficient proof of her disability or sickness, which triggered and required MASS and
  Defendant’s obligations to pay Nora benefits under the policy in the past, in the present
  and in the future.
        11. Defendants have not paid Nora any of the past benefits she was entitled to
  receive, unreasonably and without justification or cause.
        12. On information and belief, Defendants have intentionally and wrongfully, and / or
  negligently and / or acted in conformity with their frequent general business practices,
  such that they have engaged in unfair claim settlement practices, and neglected Nora’s
  claim for disability insurance benefits resulting in the likelihood of imminent injury without
  a Judicial declaration as to Mass & Defendants’ current and future conduct, in breach of
  the Policy, requiring future payment of benefits under the policy to Nora is at issue.
        13. MASS and Defendants have not acted diligently to adjust and pay Nora’s claim
  for benefits, in breach of their duty and obligation to pay her disability insurance benefits
  under the Policy and applicable laws.
        14. Nora alleges Mass and Defendants have no genuine basis to delay paying her
  benefits due under the policy, or any basis to dispute coverage.
        15. Mass and Defendants conduct, as to not paying, not rejecting, and not settling
  Nora’s claim for disability benefits under the Policy, on information and belief, is done in
  bad faith to frustrate the contract’s actual benefits due to Nora.
        16. Nora has performed all obligations which she has been required to perform under
  the Policy, except those requirements which she has been excused from performing.
        17. The Policy provides for the recovery of the legal fees that Nora has incurred as
  she was required to engage Counsel to prosecute this action.
  ///




                                         Complaint
                                                                                                 3
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 6 of 43 Page ID #:11


        18. An actual and present controversy exists, between Nora and Defendants
  relating to the legal rights, duties and obligations to one another under the Policy, from
  the present to the future.
        19. Nora desires a Judicial declaration and determination of her and Mass and
  Defendants rights, obligations, and duties with respect to one another under the Policy.
        20. The necessary and proper declarations and determinations sought are: (1) the
  nature, extent, and scope of Nora’s disability and / or sickness; (2) Whether Nora has
  provided sufficient required evidence of her disability and / or sickness as required by
  the Policy to require Mass to provide her with benefits under the policy; (3) Whether
  Nora is required to provide any additional evidence, documents, and information to
  Defendants to allow Mass and Defendants to adjust her claim; (4) Whether Defendants
  have improperly delayed adjusting Nora’s claim, and have withheld benefits due to Nora
  in the past, presently, and whether they can continue to do so into the future if the
  disability or sickness is permanent; (5) the amount of benefits if any, due to Nora as of
  the date of the Court’s Judicial determination and the future benefits that will become
  due, (6) the scope and extent of Nora and Defendants other duties and obligations to
  one another under the Policy, based on the circumstances surrounding this case; and
  (7) a determination of the funds which Defendants should disburse to Nora in the future,
  and which should have already been disbursed, as of the date of the Judicial
  determination, plus interest at the legal rate of 10% per annum from a date as
  determined by the Court; (8) whether Mass has treated Nora wrongfully in the claims
  settlement process of her disability claim; and (9) what are Mass and Defendants
  present and future obligations and duties to Nora.
        21. Additionally for such other and further relief, necessary and proper declarations
  and determinations as the Court may deem just and proper.
  ///




                                         Complaint
                                                                                                4
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 7 of 43 Page ID #:12


                                  SECOND CAUSE OF ACTION
                                     BREACH OF CONTRACT
                                 AGAINST MASS & DOES 1 to 10


        22. Plaintiff incorporates the allegations of paragraphs 1 to 21.
        23. More than 60 days have elapsed after Nora provided Defendants with written
  proof of disability or sickness as defined by the Policy.
        24. Within the last four years, Nora is informed and believes MASS has breached the
  terms of the Policy, by not paying her any benefits under the policy within the last three
  years.
        25. Defendants have breached the contract by not paying Nora any of the benefits
  which are already due to her under the policy, even after she provided Defendants with
  all necessary, requested, and sufficient proof of her disability or sickness, which
  triggered and required MASS and Defendant’s obligations to pay Nora benefits under
  the policy in the past, in the present and in the future.
        26. Defendants have not paid Nora any of the past benefits she was entitled to
  receive, unreasonably and without justification or cause.
        27. Nora has performed all obligations which she has been required to perform
  under the Policy, except those requirements which she has been excused from
  performing.
        28. Nora has suffered general and special damages as the result of Mass and
  Defendants conduct within this Court’s unlimited jurisdiction subject to proof at trial.
        29. Mass and Defendants conduct as alleged above, is the proximate (legal) cause
  of damages to Nora.
        30. The Policy provides for the recovery of the legal fees that Nora has incurred as
  she was required to engage Counsel to prosecute this action.
  ///




                                          Complaint
                                                                                               5
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 8 of 43 Page ID #:13


                                     THIRD CAUSE OF ACTION
   DAMAGES FOR UNREASONABLE & BAD FAITH INSURANCE CLAIM SETTLEMENT
        PRACTICES IN BREACH OF THE COVENANT OF GOOD FAITH & FAIR DEALING
                                  AGAINST MASS & DOES 1 to 10


         31. Plaintiff incorporates the allegations of paragraphs 1 to 19.
         32. Defendants have not paid Nora any of the benefits which are due to her under
  the policy, even after she provided Defendants with all necessary and sufficient proof of
  her disability or sickness which satisfied MASS’s obligation to pay Nora benefits under
  the policy.
         33. Mass and Defendants have breached the terms of the Policy.
         34. Benefits are due to Nora under the Policy.
         35. Defendants have not paid Nora any of the past benefits she was entitled to
  receive, unreasonably and without cause, and are not paying any of the current benefits
  she is entitled to receive, and have not agreed to pay and will not likely pay Nora, any of
  the future benefits that will become due to Nora, which she will be entitled to receive in
  the future.
         36. On information and belief, Defendants have intentionally and wrongfully, and / or
  negligently, engaged in unfair claim settlement practices, and neglected Nora’s claim for
  disability insurance benefits.
         37. MASS and Defendants have not acted diligently to adjust and pay Nora’s claim
  for benefits, in breach of their duty and obligation to pay her disability insurance benefits
  under the Policy and applicable laws and Nora alleges Mass and Defendants have no
  genuine basis to delay paying benefits, to dispute coverage, or to not pay or settle
  Nora’s claim for disability benefits under the Policy, and on information and belief have
  not paid her in bad faith to frustrate the contract’s actual benefits due to Nora
         38. MASS and Defendants have violated their duty and obligation to pay her disability
  insurance benefits under the Policy and applicable laws, within the meaning of
  Insurance Code § 790.3.
  ///




                                           Complaint
                                                                                               6
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 9 of 43 Page ID #:14


        39. Nora has performed all obligations which she has been required to perform under
  the Policy, except those requirements which she has been excused from performing.
        40. Nora has suffered general and special damages as the result of Mass and
  Defendants conduct within this Court’s unlimited jurisdiction subject to proof at trial.
        41. Mass and Defendants conduct as alleged above, is the proximate (legal) cause
  of damages to Nora.
        42. The Policy provides for the recovery of the legal fees that Nora has incurred as
  she was required to engage Counsel to prosecute this action.
        43. Plaintiff is also entitled to recover punitive damages against Mass and Defendants
  per Civil Code Section 3294 for their oppression, fraud and / or malice.
        44. As to MASS and Defendants, each knew in advance that its claim settlement
  employees were unfit and employed them, anyway with knowing disregard of the rights
  and / or safety of others. Mass and Defendants corporate officers ratified, adopted and
  approved the above conduct, both in advance and after it occurred.


           WHEREFORE, Plaintiff prays for a Judgment of Declaratory Relief against all
  Defendants for:
        1. For issuance of necessary and proper Judicial determinations as set forth in
           paragraphs 20 and 21;
        2. Prejudgment interest at the rate of not less than the legal rate of 10% per annum
           from the date the Court determines benefits should have been paid, through the
           date of the Court’s Judicial determination;
        3. For Attorney’s fees per Civil Code § 1717 under the Policy (written contract);
        4. For costs of suit;
        5. For Punitive damages as to the Second Cause of Action;
  ///




                                          Complaint
                                                                                               7
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 10 of 43 Page ID #:15


     6. For such other and further relief as the Court deems just and proper.


   DATED: 8-06-2021

   Respectfully Submitted,




   _______________
   Andrew P Altholz
   Attorneys for Plaintiff




                                      Complaint
                                                                                8
Electronically ATTORNEY
               FILED by Superior
                         OR PARTYCourt of California, County of Los Angeles on 08/09/2021          \
                                                                                          06:56 AM Sherri R. Carter, Executive Officer/Clerk of Court, by H. Flores-Hernandez,Deputy
                   Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 11 of 43 Page ID #:16
                                                                                       21STCV29177
                                  WITHOUT ATTORNEY (Name, Slsls Saf numasr aml address):
                                                                                                                                                                                     IU
                                                                                                                                                                                Wl UClerk

               Andrew P Altholz SBN 152713                                                                                                        FOR COURT USE ONLY
             Attorney at Law
             100 Wilshire Boulevard Ste 700 Santa Monica CA 90401-3802

                       TELEPHONENOJ        310 451-0789                     FAX NO. (Oplionalx   310 821%905
                  ATTORNEY FOR (Name/i     Plaintiff
             SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
                STREETADDREss 11 1 N Hill       St
                MAILING ADDRESR

            GITYANDzIP coca       Los Angeles CA 90012
                   SRANGH NAME.   Stanley Mosk courthouse
            CASE NAME:
                Haghparast )iessas vs Massachusetts Mutual etc et al.


            ~x
                    CIVIL CASE COVER SHEET
                     Unlimited
                     (Amount
                                      Limited
                                      (Amount
                                               ~         F.i
                                                                           ~
                                                                 Complex Case Designation
                                                                      Counter                         ~
                                                                                                      Joinder
                                                         F i I e d wi t h fi rs t a pp e a ra n ca b y d efe nd a n t J UD G E
                    demanded          d e m a n II e d s          I

                    exceeds $ 25 000)                            (Cal. Rules of Court, rule 3.402)
                                      $ 25 000)
                                        Items 1-6 below must be oomp/e/ed (see instructions on page 2).
             1.    Check one box below for the case typo that best describes this case:

                  ~
                  AUIG


                  ~
                      Tort
                        Auto (22)
                                                              Contract
                                                                        ~
                                                                        ~       Breach of contmct/warranty (06)
                                                                                                                          ~
                                                                                                                           Provisionally Complex Civil Litigation
                                                                                                                           (Csl. Rules of Court, rules 3.400-3„403)
                        Uninsured motorist (46)
                  Other pl/pD/WD (Personal Iniury/Property
                                                                        ~
                                                                        ~
                                                                                Rule 3.740 collections (09)
                                                                                Other collections (09)                    ~
                                                                                                                          ~
                                                                                                                                  Antitrust/Trade regulation (03)
                                                                                                                                  Construction defect (10)

                  ~
                  Damage/Wrongful Death) Tort


                  ~   Asbestos {04)
                                                                        ~       Insurance coverage (18)
                                                                                                                          ~
                                                                                                                          ~
                                                                                                                                  Mass tort (40)
                                                                                                                                 Securities litigation (28)

                  ~    Product liability (24)

                                                                        ~
                                                                                Other contract (37)
                                                                        Real Property
                                                                                                                          ~      Environmental/Toxic tort (30)


                  ~
                       Medical malpractice (45)                                                                                  Insurance coverage claims arising from the
                                                                              Eminent domain/Inverse



                  ~
                        Other Pl/PD/WD (23)
                  Non-Pl/PO/WD (Other) Tort                             ~
                                                                        ~
                                                                              condemnation (14)
                                                                                Wrongful eviction (33)

                                                                                                                          ~
                                                                                                                                 above bated provisionally complex case
                                                                                                                                 types l41 )
                                                                                                                           Enforcement of Judgment

                  ~    Business tort/unfair business practice (07)
                       Civil nghts (08)
                                                                        ~
                                                                          Other real property (26)
                                                                   Unlawful Detainer
                                                                                                                                 Enfortwment of judgment (20)
                                                                                                                           Miscellaneous Civil Complaint

                  ~
                  ~
                       Defamation (13)
                       Fraud (16)                                       ~
                                                                        ~
                                                                          Commercial (31)
                                                                          Residential (32)
                                                                                                                          ~       RICO (27)
                                                                                                                                  Other complaint (noi specified above) (42)

                  ~
                  ~
                       Intellectual property (19)
                       Professional negligence (25)
                                                                        ~
                                                                          Drugs (38)
                                                                   Judicial Review
                                                                                                                          ~Miscellaneous Civil Petition

                       Other non-Pl/PD/WD tort (35)
                  Employment
                       Wrongful termination (36)
                                                                        ~
                                                                        ~
                                                                         Asset  forfeiture (05)
                                                                         Petition re: arbitration award (11)
                                                                         Writ of mandate (02)
                                                                                                                          ~       Partnership and corporate governance (21)
                                                                                                                                  Other petition (ncr specified above) (43)



           2.      This case   ~
                       Other employment {15)
                                      is
                                                                   ~X Other judicial review (39)
                                             ~a is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the

                  a.
                  b.
                     ~
                  factors requiring exceptional judicial management:

                     ~       Large number of separately represented parties       d.
                             Extensive motion practice raising difficult or novel e.
                                                                                                  ~
                                                                                                  ~
                                                                                             Large number of witnesses
                                                                                            Coordination with related actions pending in one or more

                  c. ~       issues that will be time-consuming to resolve
                             Substantial amount of documentary evidence
                                                                                  f.
                                                                                            courts in other counties, states, or countries, or in a federal
                                                                                            COUrt
                                                                                                  ~
                                                                                             Substantial postjudgment judicial supervision
           3.      Remedies sought(checks/Ifhatapp/y)ia. ~x monetary b. ~x nonmonetary; declaratoryorinjunctiverelief c. ~x punitive
           4.      Numberof causes of action (specify)(3
           5.      This case          is       u   is not  a dass action suit.
          6.       If there are any known related cases, file and serve a notice of related case. (You may Use f       CM-0 5)
          Date:
          Andrew P Altholz
                                       (TYPE OR PRINT NAME)                                                                      (SIGNATUI/E OF PARTY OR ATTORNEY FOR PARTY)
                                                                                    NOTICE
             ~   Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
                 under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
                 in sanctions.
            ~    File this cover sheet in addition to any cover sheet required by local court rule.
            ~    If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
                 other parties to the action or proceeding.
            ~    Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                                 Page 1 of 2
          Form Adopted for and atoty Uae                                                                                            Cal. Rules of Court, rules 2.30. 3.220, 3.400-3.403, 3.T40:
                          M
          Judio' Cou ol of Califomi                                       CIVIL CASE COVER SHEET                                            Cal. Standards of Judimal Adminmlration, std. 3 10
      Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 12 of 43 Page ID #:17
                             INSTRUCTIONS ON HOW TO COINPLETE THE COVER SHEET         CM4)10
    To Plaintiff and Others Filing First Papsm. If you are filing
                                                                  a first paper      (for example, a complaint) in a civil case, you must
    complete and file, along with your first paper, the Civil Case Cover Sheet
                                                                                  contained on page 1. This infonnafion will be used to compile
    ststisfics about the types and numbers of cases filed. You must complete items 1
                                                                                           through 6 on the sheet. In item 1, you must check
    one box for the case type that best describes the case. If the case fits both a
                                                                                       general and a more specific type of case listed in item 1,
   check the more specEc one. If the case has multiple causes of action, check the box that
                                                                                                    best indicates the primary cause of action.
   To assist you in complefiing the sheet, examples of the cases that belong under each
                                                                                               case type in item 1 are provided below. A cover
   sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case
   its counsel, ur both to sanctions under rules 2.30 and 3.220 of the                                                         may subject a party,
                                                                          California Rules of Court.
   To parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action
                                                                                                                         for recovery of money owed
   in 6 sum stated to be certain that is not more than $25,000, exclusive of interest and
                                                                                              attorney's fees, arising from a transaction in which
   property, services, or money was acquired on credit. A collections case does not include an action seeking the following:
                                                                                                                                        (1) tort
   damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
   attachment. The identification of a case as a rule 3.740 cofiecfions case on this form means that it will be exempt from the
                                                                                                                                          general
  time-for-service requirements and case management ivies, unless a defendant files a responsive pleading. A rule 3.740
                                                                                                                                       collections
  case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
  To Parties in Complex Casse. In complex cases only. parties must also use the Civil Case Cover Sheet to designate
  case is complex If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must bewhether          the
                                                                                                                                      indicated
  completing the appropriate boxes in items 'I and 2. If a plaintiff designates a case as complex, the cover sheet must be served                 by
                                                                                                                                              with the
  complaint on all parfies to the action. A defendant may file and serve no later than the time of its first appearance a
                                                                                                                                 joinder in the
  plaintiffs designation, a counter-designation that the case is not complex, or, if the plainfiff haa made no designation,
  the case is complex.                                      CASE TYPES AND EXASIPLES
                                                                                                                                   e designation that
    Auto Tort                                      Cantract
                                                      Breach of Contract/Warranty (06)                provisionally Complex Civil Litigation (Csl.
       Auto (22)-Personal Ini ury/Properly                                                           Rules of Court Rules 3.400-3.403)
            Damage/Wrongful Death                         Breach of Rental/Lease
                                                                                                           Antitrust/Trade Regulation (03)
          Uninsured Motorist (46) (if the                      Conbact (nof unlawful detainer
                                                                   or wrongfi eviction)                    Construcbon Defect (10)
          case invaives an uninsured                                                                       Claims Involving Mass Tort (40)
          mo/oris/ claim sub/ac/ io                        Contradfwsrranty Breach-Seller
                                                                                                           SscunTiss Litigation (28)
          arbitration, check this item                        Plalnliff (nal fiaud or negligence)
                                                                                                           EnvironmsntaUToxic Tort (30)
        /nsfasd of A ufo)                                  Negligent Breach of Contract/
                                                                                                           Insurance Coverage Claims
   Other PI/PO/WD (Personal Injury/                            Warranty
                                                           Other Breach of Contract/Warranty                    (easing ham provisions//y complex
   Property Damage/Wrongful Death)                                                                              case type /is/sd above) (41)
                                                                                                      Enforcement of Judgment
        Asbestos (04)                                     book accounts) (09)
                                                          Colledion Case-Seller Plainflff               Enforcement of Judgment (20)
          Asbestos Property Damage                                                                          Abstract of Judgment (Out of
          Asbestos Pemonal Injury/                        Other Promissory Note/Cafiectians
                                                                                                                 County)
               Wrongful Death                                                                           Confession of Judgment (non-
        Product Liability (nof asbestos or            Insurance Coverage (not provisionally
                                                          comp/ex) {18}
                                                                                                             domes//c rais// onsj
           toxic/env/reamer/0/j (24)                                                                    Sister Slate Judgment
        Medical Malpractice (45)                                                                        Administrative Agency Award
             Medical Malpractice—                         Other Coverage
                                                                                                            (naf unpaid taxes)
                Physicians & Surgeons                                                                   Pefltion/Cerbfication of Entry of
        Other Professional Health Care                                                                       Judgment on Unpaid Taxes
             Malpractice                                  Other Contract Dispute
                                                                                                        Other Enforcement of Judgment
        Other Pl/PD/WD (23)                        Real Property
                                                      Eminent Domain/Iiweme                                  Case
           Premises Liability (e.g., slip                                                            Miscefianeous Civil Complaint
                and fall)                                                                                RICO (21)
           intentional Bodily Injury/PO/WD                                                               Other Complaint (nof specified
                 (e C., assault, vandalism)           Other Real Property (e.g., quiet fitle} (26}
                                                         Writ of Possession of Real Properly
                                                                                                            above) (42)
                                                                                                             Dedaratary Relief Only
             Emotional Distress                                                                              in}unctivs Relief Only (non-
         Neg figcnt Infliction of                         Quiet Title
                                                          Other Real Property (not eminent                        harassment)
              Emotional Distress                                                                             Mechanics Lien
         Other Pl/PD/WD                                   domain, /and/ardilensnf, or
                                                                                                             Other Commercial Complaint
  Non.PI/PD/WD (Other) Tort                                                                                      Case (nan-/arf/non-comp/ex)
     Business Tort/Unfair Business                  na      De mer
                                                                                                             Other Civii Complaint
            practica {cr}                                                                                        (Jxin-raifraan-corn/sex/
        Civil Rights (e.g., discrimination,           Residential (32)
                                                      Drugs (38) (/f the case involves illegal
                                                                                                     Sliscenaneous Civil Petition
             false arrest) /not civil                                                                   Partnership and Con&orate
            hsrassmerii} (06)                         drugs, check this item; o/he/wise,
                                                      report as Commerc/af or Res/dent/a/I                 Governance (21)
       Defamation (e.g., slander, libel)                                                                Other Petition (not specified
             (13)                                 Judicial Review
                                                     Asset Forfeiture (05)                                 abave) (43)
       Fraud (16)                                                                                          Civil Harassment
       lnislisdusl Piaperty (19)                     Petition Re: Arbitrsfion Award (11)
                                                     Writ of Mandate (02)
                                                                                                           Workplace Violsncs
                                                         Writ-Administrative Mandamus
                                                                                                           Elder/Dependent Adult
                                                         Writ-Mandamus an Limited Court                         Abuse
        Other Professional Malpractice                                                                     Election Contest
           fnof medica/ or/eguf}                                                                           Petition for Name Change
     Other Non-Pl/PD/WD Tort (35)                       Writ-Other Umited Court Casa
                                                                                                           Petition far Relief From Late
  Employment                                                Review
                                                                                                                Cldim
       Wrongful Termination (36)                     Other Judicial Review (39)
                                                        Review of Health Oflicer Order
                                                                                                            Other Civil Petition
       Other Employment (15}
                                                        Notios of Appeal —Labor
                                                             Commissioner Aooeals
cue\ 0 Ixav. July 1, 2000/
                                                          CIVIL CASE COVER SHEET                                                            P000 2 Of 2
               Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 13 of 43 Page ID #:18




                                                   CIVIL CASE COVER SHEET ADDENDUM AND
                                        STATEMENT OF LOCATION
                   (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
                  This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.



           Step   1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                     Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.

           Step 2:   In   Column      B,   check the box for the type of action that best describes the nature of the case.

           Step 3:   In Column C, circle the         number which explains the reason for the court filing location you have
                     chosen.

                                              Applicable Reasons for Choosing Court Filing Location (Column C)

1.   Class actions must be ged in the Stanley Mosk Courthouse, Central District.            7. Location where petitioner resides.
2. Permissive filing in central district                                                    8. Location wherein defendant/respondent functions wholly.
3. Location where cause of action arose.                                                    9. Location where one or more of the parties reside.
4. Mandatory personal injury filing in North District.                                     10. Location of Labor Commissioner Oflice.

5. Location where performance required or defendant resides.                               11. Mandatory filing location (Hub Cases — unlawful detainer, limited
                                                                                           non-cogection, limited collection, or personal injury).
6. Location of properly or permanently garaged vehide.




                                                                                                  8
                      Civil   Case Cover Sheet                                             Type of Action                                      Applicable Reasons-
                              Category No.                                                (Check only one)                                      See Step 3 Above

                                Auto (22)             LJ   A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death                1,4,    11
      O
     c( I-            Uninsured Motorist (46)         (3 A7110 Personal Injury/Pmperty Damage/Wrongful Death — Uninsured Motorist              1, 4, 11


                                                      CI   A6070 Asbestos Pmperly Damage
                              Asbestos (04)
                                                      D A7221 Asbestos - Personal Injury/Wrongful Death
           O
           I
                          Product Liability {24)      CI   A7260 Product Liability(not asbestos or toxic/environmental)                        1,4,    11
           ill
           Cl
           CI
                                                      CI   A7210 Medical Malpractice - Physicians & Surgeons                                   1, 4,   1 1
                     Medical Malpractice (45)
           cs                                                                                                                                  1,4,
      sr   c                                          CJ   A7240 Other Professional Health Care Malpractice                                            11
           p
      w sr                                            Ci   A7250 Premises Liability (e.g., slip and fall)
        cs                  Other Personal                                                                                                     1,4,    11
           ls                                         0    A7230 intentional Bodily Injury/Property DamageNI/rongful Death (e.g.,
           g                Injury Property
           w                                                     assault, vandalism, etc.)                                                     1,4,    11
           m               Damage Wrongful
     Cb
                              Death (23)              t3   A7270 Intentional in/Iiction of Emotional Distress                                  1,4,    11

                                                     C3    A7220 Other Personal Injury/Property Damage/Wrongful Death                          1,4,    11




     LASC CIV 109 Rev. 12/18                        CIVIL CASE COVER SHEET ADDENDUM                                                        Local Rule 2.3
     For Mandatory Use
                                                       AND STATEMENT OF LOCATION                                                              Page 1 of 4
       Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 14 of 43 Page ID #:19




                                                                                          B                                                  C Applicable
                  Civil   Case Cover Sheet                                          Type of Action                                    Reasons - See Step 3
                          Category No.                                             (Check only one)                                                Above

                    Business Tort (07)          L)    A6029 Other Commercial/Business Tort (not fraud/breach of contract)             1,2,3
  ~0 0                                          0
   ~r
   0     rs
                     Civil Rights (08)                A6005 Civil Rights/Discrimination                                               1,2,3

         cs          Defamation (13)            LI    A6010 Defamation (slender/libel)                                                1,2,3
   0 OI
      0                    Fraud (16)           LI    A6013 Fraud (no contract)
   IS 0
                                                                                                                                      1,2,3
   0
         SI                                     Ei    A6017 Legal Malpractice                                                         1,2,3
               Professional Negligence (25)
  fu cs
   Sl

       E                                        Cl   A6050 Other Professional Malpractice (not medical or legal)                      1. 2, 3
   O le
  z   cs
                          Other (35)            Ei A6025 Other Non-Personal Injury/Properiy Damage tort                               1,2,3

    I:          Wrongful Termination (36)      EI    A6037 Wrongful Termination                                                       1,2,3
    E
    0                                          0     A6024 Other Employment Complaint Case                                           1,2,3
    CL           Other Employment (1 5)
   E                                           L)    A6109 Labor Commissioner Appeals                                                10
   uf

                                               (3 A6004 Breach of RentaULease Contract (not unlawful detainer or wrongful
                                                             eviction)                                                               2,5
               Breach of Contract/ Warranty
                           (06)                Ei    A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)          2,5
                     (not insurance)           f3    A6019 Negligent Breach of Contract/Warranty(no fraud)                           1,2,5
                                               L)    A6028 Other Breach of Contract/Warranty(not fraud or negligence)                1,2,5

    O                                          0     A6002 Collections Case-Seller Plaintiff                                         5,6,    11
                     Collections (09)
    O                                          (3 A6012 Other Promissory Note/Collections Case
    0                                                                                                                                5, 11
                                               0     A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt                5, 6,   1 1
                                                           Purchased on or aher January 1. 2014)
                Insurance Coverage (18)        L)    A6015 Insurance Coverage (not complex)                                          1, 2, 5, 8

                                               f) A6009 Contractual Fraud                                                            1,2,3,5
                   Other Contract (37)         LJ    A6031 Tortious Interference                                                     1,2,3,5
                                               LI    A6027 Other Contract Dispute(nat breach/insurance/fraud/negligence)             1, 2, 3, 8, 9

                Eminent Domain/Inverse
                  Condemnation (14)            0     A7300 Eminent Domain/Condemnation                Number of parcels              2,6
   Sl            Wrongful Eviction (33)
   O.                                          IJ A6023 Wrongful Eviction Case                                                       2,6
   0
   IV                                          O A6018 Mortgage Foreclosure                                                          2,6
   SI
                Other Real Property (26)       (j A6032 Quiet Title                                                                  2,6
                                               CI    A6060 Other Real Property(not eminent domain, landlord/tenant, foredosure)      2, 6

              Unlawful Detainer-Commercial
                                              () A6021 Unlawful Detainer&ommercial (not drugs or wrongful evicbon)                  6,11
   Is                     (31)

   8          Unlawful Detainer-Residential
                          (32)                Ll A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)               6, 11
                  Unlawful Detainer-
                 Post-Foreclosure (34)        0      A6020FUnlawful Detainer-Post-Foreclosure                                       2, 6, 11
   ?          Unlawful Detainer-Drugs (38)           A6022 Unlawful Detainer-Drugs
                                              L)                                                                                    2,6,     11



                                              CIVIL CASE COVER SHEET ADDENDUM                                                     Local Rule 2.3
LASC CII/109 Rev. 12/18
                                                     AND STATEMENT OF LOCATION                                                      Page 2 of 4
For Mandatory Use
         Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 15 of 43 Page ID #:20




                                                                                              8                                    C Applicable
                     Civil   Case Cover Sheet                                           Type of Action                       Reasons - See Step 3
                             Category No.                                              (Check only one)                                Above

                      Asset Forfeiture (05)         (7 A6108 Asset Forfeiture Case                                           2,3,6
                   Petition re Arbitration (11)     C3    A6115 Petition to Compel/ConfirmNacsteArbitration                  2,5
       Tg
        0                                           EI    A61 51 Writ - Administrative Mandamus
       CL                                                                                                                   2,8
        0             Writ of Mandate (02)          CI    A6152 Writ - Mandamus on Limited Court Case Matter
                                                    EI   A6153 Writ - Other Limited Court Case Review

                   Other Judicial Review (39)       f7   A6150 Other Writ/Judicial Review                                   2,8
                 Antitrust/Trade Regulation (03)    EI   A6003 Antitrust/Trade Regulation                                   1, 2, 8
         0
        0ra         Construction Defect (10)             A6007 Construction Defect
                                                    LI                                                                      1,2,3
                   Claims Involving Mass Tort
        0
        0.                    (40)
                                                    0    A6006 Claims Involving Mass Tort                                   1,2,8
        E
       Co           Securities Litigation (28)     CI    A6035 Securities Litigation Case                                   1,2,8
       el                  Toxic Tort
       0               Environmental (30)
                                                   0     A6036 Toxic Tort/Envimnmental                                      1,2,3,8
       G
       Tg
       0          Insurance Coverage Claims
       CL.         from Complex Case (41)          EI    A6014 Insurance Coverage/Subrogation (complex case only)           1, 2, 5, 8


                                                   EI    A6141 Sister State Judgment                                        2, 5, 11
                                                   57    A6160 Abstract of Judgment                                         2,6
  C C
  E E
  sl Ea                      Enforcement           0     A6107 Confession of Judgment (non-domestic relations)              2,9
  Lx '0                of Judgment (20)            0     A6140 Administrative Agency Award (not unpaid taxes)               2,8
  0
 iu 0                                              LI    A6114 Petition/Certificat for Entry of Judgment on Unpaid Tax      2,8
                                                   EI    A6112 Other Enforcement of Judgment Case                           2, 8, 9

                             RICO (27)             LI    A6033 Rscketeenng (RICO) Case                                      1, 2, 8
  0      J3
             C
  00                                               CI    A6030 Declaratory Relief Only                                      1,2,8
  rv         E                                           A6040 injunctive Relief Only (not domestic/harassment)
  0 0                  Other Complaints            Ei                                                                       2,8
  0               (Not Specified Above) (42)             A6011 Other Commercial Complaint Case (non-tort/non-complex)
                                                   Cl                                                                       1,2,8
                                                   Ei A6000      Other Civil Complaint (non-tort/non~omptex)                1,2,8
                    Partnership Corporation
                       Governance (21)             t3 A6113 Partnership end Corporate Governance Case                       2,8

                                                   f) A6121      Civil   Harassment With Damages                           2,3,9
  re     00                                              A6123 Workplace Harassment With Damages
  0 0                                              CI                                                                      2,3,9
  C                                                      A6124 Elder/DependentAdultAbuseCaseWithDamages
                      Other Petitions (Not
                                                   LI                                                                      2,3,9
         o.
                     Specified Above) (43)         Ij A6190      Election Contest
        D                                          (3 A6110 Petition for Change of Name/Change of Gender
                                                                                                                           2,7
                                                   () A6170 Petition for Relief from Late Claim Law
                                                                                                                           2,3,8
                                                   Ij    A6100 Other Civil Petition
                                                                                                                           2,9



                                                  CIVIL CASE COVER SHEET ADDENDUM                                        Local Rule 2.3
LASC CII/109 Rev. 12/18
                                                     AND STATEMENT OF LOCATION                                             Page 3 of 4
For Mandatory Use
         Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 16 of 43 Page ID #:21




Step 4: Statement of Reason and Address:                    Check the appropriate boxes for the numbers shown under Column C for the
                    type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
                    (No address required for class action cases).

                                                                                            ACCREsa
   REASON:
                                                                                                                8 Roseapple Road
    LI    1.   I3   2.   Cl   3. 0 4. Ij 5.   0 6. 0 7.   Cl   8. tI 9.   LI   10. Ij 11.



                                                               STATE:          ZIP CCCF:

   Rancho Pales Verdes                                         CA              90275

Step 5: Certification of Assignrnen: Icertifythatthiscaseisproperlyfiledinthe                                      "y -'ccu""          "               District of
                the Superior Court of California, County of Los Angeles [Code Civ. Proc., f1392 et seq., and Local Rule 2.3(a)(1)(E)].




                                                                                                      (SIGNATURE CF ]LE(CRNEY/FILING PARTTi




 PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
 COMMENCE YOUR NEW COURT CASE:

         1.     Original Complaint or Petition.
         2.     If filing       a Complaint, a completed Summons form for issuance by the Clerk.
         3.     Civil         Case Cover Sheet, Judicial Council form CM-010.
         4.     Civil         Case Cover Sheet Addendum and Statement of Location form,                  LACIV 109, LASC Approved 03-04 (Rev.
                02/16).
         5.     Payment in full of the filing fee, unless there is court order for waiver, parbal or scheduled payments.
         6.     A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
                minor under 18 years of age will be required by Court in order to issue a summons.

         7.     Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
                must be served along with the summons and complaint, or other initiating pleading in the case.




                                                          CIVIL CASE COVER SHEET ADDENDUM                                                  Local Rule 2.3
 LASC CIV 109 Rev. 12/1 S
                                                                 AND STATEMENT OF LOCATION                                                   Page 4 of 4
 For Mandatory use
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 17 of 43 Page ID #:22
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 18 of 43 Page ID #:23
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 19 of 43 Page ID #:24
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 20 of 43 Page ID #:25
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 21 of 43 Page ID #:26
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 22 of 43 Page ID #:27
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 23 of 43 Page ID #:28
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 24 of 43 Page ID #:29
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 25 of 43 Page ID #:30
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 26 of 43 Page ID #:31
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 27 of 43 Page ID #:32
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 28 of 43 Page ID #:33
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 29 of 43 Page ID #:34
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 30 of 43 Page ID #:35
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 31 of 43 Page ID #:36
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 32 of 43 Page ID #:37
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 33 of 43 Page ID #:38
Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 34 of 43 Page ID #:39
     Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 35 of 43 Page ID #:40
                                                                                                Reserved for Clerk’s File Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:
 Stanley Mosk Courthouse
 111 North Hill Street, Los Angeles, CA 90012

                   NOTICE OF CASE ASSIGNMENT
                          UNLIMITED CIVIL CASE

                                                                                 CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below. 21STCV29177

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED JUDGE               DEPT     ROOM                  ASSIGNED JUDGE                       DEPT             ROOM
   ✔     Michael P. Linfield                34




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
       08/09/2021
    on _____________________________                                        H. Flores-Hernandez
                                                                         By __________________________________, Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
LASC Approved 05/06
     Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 36 of 43 Page ID #:41
                                   INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
LASC Approved 05/06
           Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 37 of 43 Page ID #:42



Corporate Creations Network Inc.
801 US Highway 1 North Palm Beach, FL 33408

                   Massachusetts Mutual Life Insurance Company                                                                                       08/11/2021
                   Jennifer Antaya Senior Paralegal
                   MassMutual - Massachusetts Mutual Life Insurance Company
                   1295 State Street
                   Springfield MA 01111



SERVICE OF PROCESS NOTICE
The following is a courtesy summary of the enclosed document(s). ALL information should be verified by you.                                                           Item: 2021-181
Note: Any questions regarding the substance of the matter described below, including the status or how to respond, should be
directed to the contact set forth in line 12 below or to the court or government agency where the matter is being heard. IMPORTANT:
All changes or updates to the SOP contact individuals or their contact information must be submitted in writing to
SOPcontact@corpcreations.com. Any changes will become effective upon written confirmation of Corporate Creations.


 1.                           Entity Served:             Massachusetts Mutual Life Insurance Company

 2.                          Title of Action:            Nora Haghparast Hassas vs. Massachusetts Mutual Life Insurance Company; et. al.

 3.                Document(s) Served:                   Summons
                                                         Complaint
                                                         Civil Case Cover Sheet
                                                         First Amended Genral Order

 4.                           Court/Agency:              Los Angeles Superior Court

 5.                            State Served:             California

 6.                           Case Number:               21STCV29177

 7.                               Case Type:             Declaratory Relief

 8.                    Method of Service:                Email

 9.                          Date Received:              Wednesday 08/11/2021

 10.                          Date to Client:            Wednesday 08/11/2021

 11.         # Days When Answer Due:                     30                                     CAUTION: Client is solely responsible for verifying the accuracy of the estimated Answer Due
                     Answer Due Date:                    Friday 09/10/2021                      Date. To avoid missing a crucial deadline, we recommend immediately confirming in writing
                                                                                                with opposing counsel that the date of the service in their records matches the Date Received.

 12.                             Sop Sender:             Andrew P. Altholz
               (Name, City, State, and Phone Number)
                                                         Santa Monica, CA
                                                         310-451-0789

 13.              Shipped To Client By:                  Email Only with PDF Link

 14.                    Tracking Number:

 15.                             Handled By:             051

 16.                                      Notes:         Also Attached:
                                                         * Voluntary Efficient Litigation Stipulations
                                                         * Alternative Dispute Resolution (ADR) Information Package
                                                         * Notice of Case Assignment Unlimited Civil Case
NOTE: This notice and the information above is provided for general informational purposes only and should not be considered a legal opinion. The client and their legal
counsel are solely responsible for reviewing the service of process and verifying the accuracy of all information. At Corporate Creations, we take pride in developing systems
that effectively manage risk so our clients feel comfortable with the reliability of our service. We always deliver service of process so our clients avoid the risk of a default
judgment. As registered agent, our role is to receive and forward service of process. To decrease risk for our clients, it is not our role to determine the merits of whether service
of process is valid and effective. It is the role of legal counsel to assess whether service of process is invalid or defective. Registered agent services are provided by Corporate
Creations Network Inc.
                                                       801 US Highway 1 North Palm Beach, FL 33408 Tel: (561) 694-8107 Fax: (561) 694-1639
                                                                                   www.CorporateCreations.com
            Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 38 of 43 Page ID #:43
  Electronically FILED by Superior Court of California, County of Los Angeles on 09/09/2021 10:06 AM Sherri R. Carter, Executive Officer/Clerk of Court, by J. Tang,Deputy Clerk




                      1    RYAN M. SALZMAN (SBN 299923)
                           ryan.salzman@faegredrinker.com
                      2    FAEGRE DRINKER BIDDLE & REATH LLP
                           1800 Century Park East, Suite 1500
                      3    Los Angeles, California 90067
                           Telephone:    +1 310 203 4000
                      4    Facsimile:    +1 310 229 1285

                      5    Attorneys for Defendant
                           MASSACHUSETTS MUTUAL LIFE INSURANCE
                      6    COMPANY

                      7

                      8                                  SUPERIOR COURT OF THE STATE OF CALIFORNIA
                      9                                                       COUNTY OF LOS ANGELES
                     10

                     11    NORA HAGHPARAST HASSAS,                                                         Case No. 21STCV29177

                     12                                Plaintiff,                                          MASSACHUSETTS MUTUAL LIFE
                                                                                                           INSURANCE COMPANY’S ANSWER
                     13               v.                                                                   TO PLAINTIFF NORA HAGHPARAST
                                                                                                           HASSAS’S UNVERIFIED COMPLAINT
                     14    MASSACHUSETTS MUTUAL LIFE
                           INSURANCE COMPANY; DOES 1 to 10,
                     15
                                                       Defendants.
                     16

                     17               Defendant Massachusetts Mutual Life Insurance Company (“MassMutual” or
                     18    “Defendant”) for itself alone and no other defendant, hereby answers, objects, and otherwise
                     19    responds to Plaintiff Nora Hassas’s (“Hassas” or “Plaintiff”) unverified Complaint (“Complaint”)
                     20    as follows:
                     21                                                              GENERAL DENIAL
                     22               Pursuant to Code of Civil Procedure Section 431.30, MassMutual denies, both generally
                     23    and specifically, each and every allegation of the Complaint and further denies that Plaintiff has
                     24    been injured in any manner or amount or is entitled to any relief as alleged in the Complaint or
                     25    otherwise.
                     26                                        SEPARATE AND AFFIRMATIVE DEFENSES
                     27               Without admitting any of the allegations in the Complaint, MassMutual alleges each of
                     28    the following as separate and additional defenses, without conceding that it has the burden of
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW


                                                                                      ANSWER TO COMPLAINT
            Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 39 of 43 Page ID #:44



                      1   proof of any of them, and expressly reserving all of its rights to allege additional defenses, and/or

                      2   seek leave of Court to amend to allege additional defenses, if and when facts supporting such

                      3   defenses become known to it:

                      4                                  FIRST AFFIRMATIVE DEFENSE

                      5                                         (Failure to State Claim)

                      6          1.      The Complaint, and each of the causes of action alleged therein, fails to state a

                      7   claim upon which relief may be granted.

                      8                                 SECOND AFFIRMATIVE DEFENSE

                      9                                                  (Waiver)

                     10          2.      The Complaint is barred, in whole or in part, by the doctrine of waiver.

                     11                                  THIRD AFFIRMATIVE DEFENSE

                     12                                                 (Estoppel)

                     13          3.      Plaintiff is estopped from asserting any of the claims alleged against MassMutual

                     14   in the Complaint as a result of Plaintiff’s own conduct.

                     15                                FOURTH AFFIRMATIVE DEFENSE

                     16                                                (Good Faith)

                     17          4.      Plaintiff’s Complaint is barred, in whole or in part, because MassMutual has

                     18   fulfilled its obligations in good faith with due care, and any harm suffered by Plaintiff was not

                     19   caused by any conduct on the part of MassMutual.

                     20                                  FIFTH AFFIRMATIVE DEFENSE

                     21                                               (Unclean Hands)

                     22          5.      Plaintiff’s Complaint is barred, in whole or in part, by the doctrine of unclean

                     23   hands as a result of Plaintiff’s conduct.

                     24                                  SIXTH AFFIRMATIVE DEFENSE

                     25                                           (Full Performance)

                     26          6.      Plaintiff’s Complaint is barred, in whole or in part, because, to the extent that

                     27   MassMutual owed any obligations to Plaintiff, such obligations have been fully, completely, and

                     28   properly performed in every respect.
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW                                                         -2-
                                                                   ANSWER TO COMPLAINT
            Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 40 of 43 Page ID #:45



                      1                                SEVENTH AFFIRMATIVE DEFENSE

                      2                                  (Plaintiff’s Own Acts and Omissions)

                      3          7.      Plaintiff’s Complaint is barred, in whole or in part, because Plaintiff’s own acts

                      4   and/or omissions concerning the matters alleged in the Complaint constitute carelessness,

                      5   negligence, misconduct, or bad faith, or Plaintiff was otherwise at fault, and the resulting injuries,

                      6   if any, sustained by Plaintiff were proximately caused and contributed to, in whole or in part, by

                      7   Plaintiff’s own conduct.

                      8                                 EIGHTH AFFIRMATIVE DEFENSE

                      9                              (Failure to Mitigate/Avoidable Consequences)

                     10          8.      Plaintiff’s Complaint is barred, in whole or in part, by Plaintiff’s unreasonable

                     11   failure to take advantage of preventive or corrective opportunities or to otherwise mitigate or

                     12   avoid the harm alleged in her Complaint, or by inviting her alleged damages, if any.

                     13                                  NINTH AFFIRMATIVE DEFENSE

                     14                                (Intervening and/or Superseding Cause)

                     15          9.      Plaintiff’s Complaint is barred, in whole or in part, because, to the extent that some

                     16   or all of Plaintiff’s alleged damages, if any, were somehow triggered by the alleged acts or

                     17   omissions of MassMutual, if any, there was a superseding and/or intervening cause of such

                     18   damages for which MassMutual bears no obligation, responsibility, or liability.

                     19                                  TENTH AFFIRMATIVE DEFENSE

                     20                                            (Fault of Others)

                     21          10.     Plaintiff’s Complaint is barred, in whole or in part, because any damages allegedly

                     22   incurred by Plaintiff were caused by the acts and/or omissions of other persons and/or entities for

                     23   which MassMutual is not legally responsible.

                     24                               ELEVENTH AFFIRMATIVE DEFENSE

                     25                                         (Conditions Precedent)

                     26          11.     Plaintiff’s Complaint is barred, in whole or in part, by her failure to satisfy

                     27   conditions precedent or other terms of the Policy.

                     28
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW                                                         -3-
                                                                  ANSWER TO COMPLAINT
            Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 41 of 43 Page ID #:46



                      1                               TWELFTH AFFIRMATIVE DEFENSE

                      2                                          (Unjust Enrichment)

                      3            12.   Plaintiff’s claims are barred because a remedy thereon would constitute unjust

                      4   enrichment, as MassMutual correctly applied the terms and conditions of the Policy to Plaintiff’s

                      5   claim.

                      6                             THIRTEENTH AFFIRMATIVE DEFENSE

                      7                                   (Punitive Damages Unavailable)

                      8            13.   Plaintiff fails to allege facts establishing a lawful basis for the award of punitive

                      9   damages.

                     10                            FOURTEENTH AFFIRMATIVE DEFENSE

                     11                                 (Punitive Damages Unconstitutional)

                     12            14.   Plaintiff is not entitled to recover punitive damages under the Complaint because

                     13   such an award would violate MassMutual’s rights under the Constitution of the United States and

                     14   the Constitution of the State of California, including but not limited to MassMutual’s rights to: (1)

                     15   procedural due process under the Constitution of the State of California and the Fourteenth

                     16   Amendment of the Constitution of the United States of America; (2) protection from excessive

                     17   fines as provided in the Eighth Amendment of the Constitution of the United States of America,

                     18   and Article I, Section 17 of the Constitution of the State of California; and (3) substantive due

                     19   process as provided in the Constitution of the State of California and the Fifth and Fourteenth

                     20   Amendments of the Constitution of the United States of America.

                     21                              FIFTEENTH AFFIRMATIVE DEFENSE

                     22                                        (Statute of Limitations)

                     23            15.   Plaintiff’s Complaint, and each cause of action alleged therein, is barred by the

                     24   applicable statute of limitations, including but not limited to California Code of Civil Procedure

                     25   section 335.1, 337, 338, 339, 340 and/or 343.

                     26                              SIXTEENTH AFFIRMATIVE DEFENSE

                     27                                            (Attorneys’ Fees)

                     28            16.   Plaintiff has failed to state a claim upon which attorneys’ fees can be awarded.
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW                                                         -4-
                                                                  ANSWER TO COMPLAINT
            Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 42 of 43 Page ID #:47



                      1                            SEVENTEENTH AFFIRMATIVE DEFENSE

                      2                               (Reservation of Rights; Other Defenses)

                      3          17.     Defendant does not currently have sufficient knowledge or information on which

                      4   to form a belief as to whether it may have additional, as yet unstated, defenses or claims.

                      5   Defendant expressly reserves the right to assert additional affirmative defenses, matters in

                      6   avoidance, counterclaims, or cross-complaints that may be disclosed during the course of

                      7   additional investigation and discovery.

                      8                                        PRAYER FOR RELIEF

                      9          WHEREFORE, MassMutual prays that:

                     10          1.      Plaintiff take nothing by reason of the Complaint;

                     11          2.      Plaintiff’s Complaint be dismissed in its entirety with prejudice and that judgment

                     12   be entered in favor of MassMutual;

                     13          3.      MassMutual be awarded costs and attorney’s fees; and

                     14          4.      MassMutual be awarded such other and further relief as this Court may deem just

                     15   and proper.

                     16

                     17   Dated: September 9, 2021                           FAEGRE DRINKER BIDDLE & REATH LLP
                     18

                     19                                                      By:
                                                                                   Ryan M. Salzman
                     20
                                                                             Attorneys for Defendant
                     21                                                      MASSACHUSETTS MUTUAL LIFE
                                                                             INSURANCE COMPANY
                     22

                     23

                     24

                     25

                     26

                     27

                     28
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW                                                         -5-
                                                                    ANSWER TO COMPLAINT
            Case 2:21-cv-07261-JAK-MAR Document 1-1 Filed 09/10/21 Page 43 of 43 Page ID #:48



                      1                                    PROOF OF SERVICE
                      2   STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                      3          I am employed in the County of Los Angeles, State of California, I am over the age
                          of eighteen years and not a party to the within entitled action; my business address is 1800
                      4   Century Park East, Suite 1500, Los Angeles, California 90067.
                      5          On September 9, 2021, I served the foregoing “MASSACHUSETTS MUTUAL
                          LIFE INSURANCE COMPANY’S ANSWER TO PLAINTIFF NORA
                      6   HAGHPARAST HASSAS’S UNVERIFIED COMPLAINT” on the interested parties,
                          by placing a true copy thereof, enclosed in a sealed envelope addressed as follows:
                      7

                      8   Andrew P. Altholz, Esq.
                          100 Wilshire Blvd., Suite 700
                      9   Santa Monica, CA 90401-3602
                          (310) 451-0789; Fax - (310) 821-4905
                     10   andrewpaltholz@msn.com
                     11   Attorney for Plaintiff
                          NORA HAGHPARAST HASSAS
                     12

                     13
                           X    (BY MAIL) I caused such envelope with postage thereon fully prepaid to be placed
                     14         in the United States Mail at Los Angeles, California. I am “readily familiar” with
                                the firm’s practice of collection and processing mail. Under that practice, it is
                     15         deposited with the U.S. postal service on that same day with postage thereon fully
                                prepaid at Los Angeles, California in the ordinary course of business. I am aware
                     16         that on motion of the party served, service is presumed invalid if the postal
                                cancellation date or postage meter dates is more than one day after date of deposit
                     17         for mailing in affidavit.
                     18         (OVERNIGHT COURIER) I caused such envelope to be transmitted via Overnight
                                Courier to the offices of the addressee(s).
                     19
                                (VIA ELECTRONIC SERVICE) Based on a court order or an agreement of the
                     20         parties to accept service by electronic transmission, I caused the documents to be
                                sent to the persons at the electronic notification addresses listed above. I did not
                     21         receive, within a reasonable time after the transmission, any electronic message or
                                other indication that the transmission was unsuccessful.
                     22
                                (BY PERSONAL SERVICE) I delivered such envelope by hand to the addressee(s)
                     23         above.
                     24         (STATE) I declare under penalty of perjury under the laws of the State of California
                                that the above is true and correct.
                     25
                                (FEDERAL) I declare that I am employed in the office of a member of the bar of
                     26         this court at whose direction the service was made.
                     27
                           Dated: September 9, 2021
                     28                                             Wilhelmina K. Ackart
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW                                                    -6-
                                                              ANSWER TO COMPLAINT
